Citation Nr: 0421249	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  99-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left ankle, to include recurring sprains, ligament 
damage, and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 2001 and June 2003, the Board remanded the case to 
the RO for additional development.  The requested development 
having been completed, the claims file has been transferred 
to the Board.  


FINDING OF FACT

Residuals of a left ankle injury are not shown by the 
evidence of record.


CONCLUSION OF LAW

Residuals of a left ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With respect to the claims of service connection for 
residuals of an ankle injury, the Board finds that the 
passage of the VCAA and its implementing regulations does not 
prevent the Board from rendering a decision on the veteran's 
appeal at this time, as all notification and development 
action needed to render a fair decision has, to the extent 
possible, been accomplished.  

Through the rating decision, Statement of the Case, 
Supplemental Statements of the Case, Board remands, and 
various correspondence and communication from the RO (in 
particular, letters from the RO dated in June 2001 and July 
2003), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Moreover, in the July 2003 letter, the appellant was 
advised as to what information VA had received, what 
information VA would obtain for him, how he can help VA in 
substantiating his claim, and what the evidence must show to 
support his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  Upon consideration of the 
foregoing, the Board finds that proper VCAA notice was 
furnished to the appellant in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes available 
service medical records, private and VA outpatient treatment 
records, VA examination reports, and correspondence from the 
appellant.  In addition, the record in this case also 
includes a transcript of the veteran's personal hearing 
testimony before a hearing officer at the RO.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claim under consideration and that 
adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the claim is ready to be considered on 
the merits.  

Analysis

The issue before the Board involves the claim of entitlement 
to service connection for residuals of a left ankle injury.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Review of the veteran's service medical records reflects that 
the veteran reported a history of foot trouble upon 
enlistment examination in March 1968.  The physician's 
summary elaborates upon this complaint as itching and 
athletes feet.  These records also show that, on June 7, 
1969, the veteran was treated for a left ankle sprain and 
questionable ligamentous tear.  Upon follow-up examination 
three days later, it is noted that the veteran was doing 
better and a gel cast was giving good support.  The veteran 
reported a history of foot trouble upon separation 
examination in February 1970.  A physician's summary with 
respect to this complaint is not provided.  

Private treatment records, dated from January 1975 to March 
1983, are silent with respect to complaints of or treatment 
for ankle impairment.  

VA outpatient treatment records, dated from June 1983 to 
November 2003, reflect that, in July 1983, the veteran 
reported that he would twist his ankle if he did not wear 
boots.  Subsequent VA outpatient treatment records reflect 
complaints of radiating left heel pain and diagnoses of gouty 
arthritis, degenerative joint disease, and acute tendonitis.  

A November 1996 report of VA peripheral nerves examination 
notes a history of gouty arthritis of the knees, left ankle, 
and hands.  Objective findings include decreased range of 
motion in the left ankle.  The diagnosis was gouty arthritis 
of rather severe nature.  X-ray testing in connection with 
this examination revealed mild degenerative changes and a 
small calcaneal spur.  

During his May 1999 personal hearing before a hearing officer 
at the RO, the veteran testified that he sustained a left 
ankle sprain and ligament damage in service.  He further 
testified that, since his in-service left ankle injury, he 
has worn boots every day for support and to prevent reinjury.  
The veteran reported that he experiences recurrent left ankle 
swelling and pain as well as left ankle sprains two to three 
times per year.  

The veteran's May 1999 personal hearing testimony was 
corroborated by a May 1999 statement from his spouse.

A January 2004 report of VA joints examination reflects that 
the veteran's claims file, to include his service medical 
records, was reviewed.  It is noted that the veteran 
complained of constant bilateral ankle pain, right greater 
than left.  In addition, it is noted that he claimed that his 
in-service injury was to his right ankle and not his left 
ankle.  Examination of the left ankle revealed no redness, 
warmth, edema, instability, or tenderness.  Range of motion 
testing of the left ankle demonstrated plantar flexion of 45 
degrees and dorsiflexion of 5 degrees.  Examination of the 
right ankle revealed painful motion at zero degrees of 
dorsiflexion, slight edema, mild instability, slight 
anterolateral tenderness, and slight guarding of movement.  
X-ray testing demonstrated moderate degenerative changes, 
bilaterally.  The diagnosis was past history of left ankle 
sprain according to service medical records with 
inconsistency in regard to veteran's history.  The examiner 
concluded that, given the fact that there are moderate and 
equal degenerative changes seen bilaterally, it does not 
appear that an arthritic condition is present secondary to a 
traumatic injury.  The examiner also stated that, if 
arthritis was caused by a traumatic injury, we would expect 
to see asymmetry of degenerative changes, even if 
degenerative changes were seen bilaterally.  Significantly, 
the examiner concluded that he was unable to locate evidence 
of continued ankle pathology documented in any service 
medical records or any follow-up visits after the initial 
injury to the left ankle.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for residuals of a left ankle injury because there is no 
medical evidence that residuals of such injuries currently 
exist.

Specifically, although the veteran's service medical records 
reflect that he sought treatment for injury to his left 
ankle, there are no current diagnoses of disorders referable 
to the in-service left ankle injury.  In this regard, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The veteran has expressed his belief that a disability as a 
result of injury to his left ankle exists; however, it is now 
well-settled that as a layperson without medical training, he 
is not competent to render an opinion concerning medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App.  492, 494-95 (1992); see also 
38 C.F.R. § 3.159 (2001).

In summary, service connection cannot be granted because 
there is no current identifiable disability as a result of 
injury to the left ankle.  See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim of service connection.




ORDER

Service connection for residuals of a left ankle injury is 
denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



